DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 10/28/2021, with respect to claims 1-20 have been acknowledged.  The applicant elects, without traverse, Group I, claims 1-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub No.: 2017/0238228) in view of Bakker et al. (Pub No.: 2014/0321430).
Regarding claim 7, Zhang et al. discloses an apparatus (see UE 50 in fig. 2) comprising: 
a processor (see processor 750 in fig. 7) that selects a base unit of a plurality of base units for handover in response to at least one base unit of the plurality of base units triggering a handover condition (Zhang et al. see fig. 2, steps 207, 208; para. 0040, 0041; …For example, the UE 50 may select the target access point 100-2, 100-3 which provides the highest expected radio link quality).
However, Zhang et al. does not explicitly disclose a transmitter that transmits a random access preamble to the base unit; and wherein the processor performs a reestablishment procedure to establish communication with one base unit of the plurality of base units in response to determining an inability to access each base unit of the plurality of base units that meets the handover condition.
Bakker et al. from the same or similar fields of endeavor discloses a transmitter that transmits a random access preamble to the base unit (Bakker et al. see fig. 4, step 11; para. 0124; After random access (see "11 RACH Access" and "12. UL Allocation+TA" in FIG. 4)). The UE1 comprises a transmitter for transmitting RACH access preamble; and
wherein the processor performs a reestablishment procedure to establish communication with one base unit of the plurality of base units in response to determining an inability to access each base unit of the plurality of base units that meets the handover condition (Bakker et al. see fig. 4, steps 9-16; para. 0122-0125; in para. 0122, …detects an RLF condition as it moves away from the source cell C1 (see "10. RLF Detection" in FIG. 4. In para. 0124, …the UE UE1 sends a RRC CONNECTION REESTABLISHMENT REQUEST message to the eNB eNB3.). In other words, the UE reestablishes a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang et al. and to implement with the feature as taught by Bakker et al. to transmit RACH access message/preamble and to reestablish a connection with a target eNB in response to a RLF in the current eNB.
The motivation would be to improve transmission reliability.
Claim 1 is rejected similarly to claim 7.

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub No.: 2017/0238228) in view of Bakker et al. (Pub No.: 2014/0321430) as applied to claim 1 or 7 above, and further in view of Watanabe et al. (Pub No.: 2015/0373772).
Regarding claims 2, 8, Zhang et al. in view of Bakker et al. does not explicitly disclose the feature wherein the processor determines an inability to access the base unit.
Watanabe et al. from the same or similar fields of endeavor discloses the feature wherein the processor determines an inability to access the base unit (Watanabe et al. see fig. 6; para. 0095).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang et al. in view of Bakker et al. and to implement with the feature as taught by Watanabe et al. to determine inability to access the base unit.
The motivation would be to reduce transmission error rate.

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub No.: 2017/0238228) in view of Bakker et al. (Pub No.: 2014/0321430) and Watanabe et al. (Pub No.:  as applied to claim 2 or 8 above, and further in view of Koskinen et al. (Pub No.: 2016/0057688).
Regarding claims 3, 9, Zhang et al. in view of Bakker et al. and Watanabe et al. does not explicitly disclose the feature wherein the processor determining the inability to access the base unit comprises the receiver receiving no response from the base unit as a result of transmitting the random access preamble to the base unit.
Koskinen et al. from the same or similar fields of endeavor discloses the feature wherein the processor determining the inability to access the base unit comprises the receiver receiving no response from the base unit as a result of transmitting the random access preamble to the base unit (Koskinen et al. see para. 0016).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang et al. in view of Bakker et al. and Watanabe et al. and to implement with the feature as taught by Koskinen et al. to determining a non-responsive base station based on not receiving preamble responses from the base station.
The motivation would be to reduce transmission error rate.

Claims 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub No.: 2017/0238228) in view of Bakker et al. (Pub No.: 2014/0321430) as applied to claim 1 or 7 above, and further in view of Ohta et al. (Pub No.: 2017/0188278).
Regarding claims 5, 11, Zhang et al. in view of Bakker et al. and Watanabe et al. does not explicitly disclose a receiver that receives configuration information indicating the handover condition corresponding to the base unit.
Ohta et al. from the same or similar fields of endeavor discloses a receiver that receives configuration information indicating the handover condition corresponding to the base unit (Ohta et al. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang et al. in view of Bakker et al. and to implement with the feature as taught by Ohta et al. to receive HO command from the secondary base station.
The motivation would be to improve transmission efficiency.
Regarding claims 6, 12, Ohta et al. discloses the feature wherein the configuration information comprises a radio resource control connection reconfiguration message having mobility control information (Ohta et al. see fig. 12, step P25; para. 0135; the secondary base station 200 processes the RRC layer to transmit an HO command to the UE 300 (Process P25). An RRC reconfiguration ( RRC REC) message is applicable to the HO command. The RRC reconfiguration message may include mobility control information (MCI).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhang et al. in view of Bakker et al. and to implement with the feature as taught by Ohta et al. to receive HO command from the secondary base station, wherein the HO command includes RRC_REC with MCI information.
The motivation would be to improve transmission efficiency.

Allowable Subject Matter
Claims 4, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feng (Pub No.: 2018/0332509) and Fujishiro et al. (Pub No.: 2020/0281038) are show systems which considered pertinent to the claimed invention.
Feng discloses a resource configuration method for switching, comprising: a first network access point determining configuration information for a switching resource pool with a second network access point; the first network access point sending the configuration information for the switching resource pool to a mobile station; the first network access point sending first instruction information to the mobile station, the first instruction information instructing the mobile station to communicate, using a switching resource from the switching resource pool, with at least one of the first network access point, the second network access point, and another mobile station. An embodiment of the present invention uses a property of predictable direction of a motion of the mobile station and introduces a switching resource concept to negotiate a switching resource between network access points in advance. When a mobile station requires switching, the switching resource can be used for a switching process, thereby reducing a delay time of the switching process.
Fujishiro et al. discloses in a cellular communication system according to one embodiment, a user equipment configured to transmit, to a cellular communication network, a request message requesting to resume a radio connection in a predetermined state where the radio connection is suspended, and a base station configured to receive the request message is configured to transmit, to the user equipment, a response message indicating to establish a new radio connection, without 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464